Exhibit 10.01

 

EMPLOYMENT AGREEMENT

 

In consideration for being employed by Adaptec, Inc. (hereinafter, “Adaptec”),

 

Christopher O’Meara (hereinafter, “Employee”) and Adaptec acknowledge and agree
to be bound by the following Executive Employment Agreement:

 

1.             DUTIES AND RESPONSIBILITIES: Employee will be employed by Adaptec
in the position of Chief Financial Officer, reporting to Adaptec’s Chief
Executive Officer (hereinafter, “CEO”). Employee’s duties and responsibilities
will be assigned by Adaptec’s CEO or his designee. Employee’s duties and
responsibilities may be altered, modified and changed as Adaptec’s CEO deems
appropriate.

 

2.             COMPENSATION: Employee’s base salary will be $325,000 per year.
Adaptec’s CEO and Compensation Committee of the Board of Directors may increase
Employee’s base salary from time to time as they deem appropriate. In addition,
Employee will be eligible to participate in Adaptec’s Executive Bonus Incentive
Plan at a targeted amount of 60% of annual base salary. That plan has a variable
payout based upon Adaptec’s performance, as well as the performance of Employee.
The performance targets for Adaptec and Employee which shall serve as the basis
for awarding Employee an incentive bonus shall be established by Adaptec’s CEO
and Board of Directors, in their sole discretion, at the beginning of each
Fiscal Year. It is within the sole discretion of Adaptec’s CEO or his designee
to determine whether Employee achieved all or part of the targets established as
well as the resulting bonus amount to be awarded. All bonus plans, including all
performance targets and all other aspects and conditions of those plans, shall
be established by and subject to change and modification by Adaptec’s CEO and
Board of Directors in their sole discretion.

 

3.             STOCK OPTIONS:  In accordance with the Company’s Stock Option
Plan, the Compensation Committee of our Board of Director’s approved that
Employee be granted an option to purchase 300,000 shares of Adaptec stock. The
Option shall be an “Incentive Stock Option” to the maximum limit allowable under
the 2004 Plan and IRS regulations. Any portion of this Option in excess of the
2004 Plan and IRS limitations shall be deemed to be a Non-Qualified Stock
Option. The exercise price of the Option shall be the fair market value of
Adaptec’s common stock on the date of grant. The price is set at the closing
market price the day prior to Employee’s first date of employment with Adaptec.
These options will vest 25% on the one-year anniversary of Employee’s hire date
and quarterly thereafter, at 6.25% and will be fully vested at the end of four
years. As deemed appropriate by Adaptec’s CEO and Board of Directors, Employee
may receive option grants under the 2004 Equity Incentive Plan. The future
grants will vary in number given and in vesting schedules

 

4.             BENEFITS: Employee shall be eligible for all benefits normally
and regularly provided to Adaptec’s executive staff as may be in effect from
time to time, if any, in accordance with the rules established from time to time
for individual participation in any such plans. Since Employee is a rehire he
will receive prior service credit for vacation benefits and will accrue at a
rate of 20 days of vacation per year. In addition, Employee will be entitled to
receive the following benefits: a $650 per month automobile allowance,
reimbursement for personal financial and tax advice up to $2,500 per year,
reimbursement for health club initiation fees of up to $300 plus 50% of the
club’s monthly dues up to $55.00 per month, survivor benefit management services
up to a maximum cost of $3,000, and a company-paid annual physical examination.
Employee shall also be eligible to participate in Adaptec’s Deferred
Compensation Plan as provided by that plan’s documents.

 

1

--------------------------------------------------------------------------------


 

5.             EMPLOYEE’S AT-WILL EMPLOYMENT: Employee understands and agrees
that his employment relationship with Adaptec is for an INDEFINITE PERIOD and is
on an AT-WILL basis. This means that Employee is free to terminate his
employment with Adaptec at any time with or without cause or notice and that
Adaptec is similarly entitled to terminate Employee’s employment at any time
with or without cause or notice. Employee understands and agrees that the
AT-WILL nature of his employment with Adaptec will be maintained throughout the
time he is employed by Adaptec and can only be changed by an express written
employment contract specifically prepared for Employee and signed by Adaptec’s
CEO. If Employee’s employment is terminated for any reason, including as a
result of resignation or constructive termination, Employee shall not be
entitled to any payments, benefits, damages, awards or compensation other than
as expressly and specifically required by Paragraph 8 of this Agreement.

 

6.             OUTSIDE ACTIVITIES: During Employee’s employment with Adaptec, he
agrees to devote his full productive time, energies and abilities to the proper
and efficient management of Adaptec’s business. Without express, prior written
authorization from Adaptec’s Board of Directors, Employee shall not, directly or
indirectly, during the term of his employment: (1) render services of a
business, professional or commercial nature, to any other person, firm, entity,
or business, whether for compensation or otherwise; or (2) engage in any
activity competitive with or adverse to Adaptec’s business or welfare, whether
alone, or as an owner, shareholder or partner, or as an officer, director,
employee, advisor, contractor or consultant; or (3) serve as a Director of a
for-profit public company or as a Director of a for profit private company with
a valuation in excess of $10,000,000, without the prior written consent of
Adaptec’s CEO.

 

7.             PROTECTION OF ADAPTEC’S CONFIDENTIAL AND PROPRIETARY INFORMATION
AND TRADE SECRETS: During Employee’s employment with Adaptec as well as at all
times following his termination thereof, Employee agrees to abide by and comply
with the Employee Proprietary Information Agreement which he entered into, a
copy of which is attached hereto and incorporated herein as “Exhibit A.”

 

8.             TERMINATION OF EMPLOYMENT:

 

(a)           Termination for Cause: Adaptec and Employee agree that Adaptec may
terminate Employee’s employment and terminate this Agreement at any time “for
cause,” which shall include any one or more of the following reasons:

 

(1) A deliberate or serious violation of the Employee’s material duties as
assigned by Adaptec’s CEO;

 

(2) Refusal or unwillingness to perform such material duties in good faith;

 

(3) A breach or violation of any other terms or conditions of this Agreement,
including the Employee Proprietary Information Agreement;

 

(4) Neglect or poor performance of duties, if not remedied to Adaptec’s CEO’s
satisfaction after written notice has been given to the Employee by Adaptec’s
CEO or his designee;

 

(5) Arrest of the Employee for a felony, a serious violation of the law, or
other crime involving moral turpitude, fraud, misappropriation of funds,
habitual insobriety or illegal drug use;

 

2

--------------------------------------------------------------------------------


 

(6) Substance abuse or any other action on the part of the Employee involving
willful and deliberate malfeasance or gross negligence in the performance of his
duties and responsibilities;

 

(7) Prolonged absence from duties without the consent and approval of Adaptec’s
CEO, including but not limited to, where Employee is permanently disabled,
which, from the CEO’s sole discretion, constitutes justification for Employee’s
termination;

 

(8) Employee’s death.

 

(b)           Consequences of Termination for Cause: In the event Adaptec
exercises its option to terminate Employee “for cause” as defined in this
paragraph, Employee shall be entitled only to the unpaid salary and unused
vacation benefits which he has accrued through and until the date of his
termination. There shall be no entitlement to compensation for any
partially-accrued, unused sabbatical. Employee shall be entitled to no other or
further compensation, benefits or severance payments of any kind or nature in
the event he is terminated “for cause.” Should the Employee be terminated “for
cause” as provided in this paragraph, Adaptec will provide the Employee with a
written statement detailing such cause.

 

(c)           Termination Without Cause: Adaptec, by action of its CEO, may
terminate

 

Employee’s employment and terminate this Employment Agreement at any time and
for any reason without cause by giving Employee written notification of
termination. In the event Adaptec exercises its option to terminate Employee
without cause, upon Employee signing a Separation Agreement and General Release,
Adaptec shall:

 

(1) pay Employee his unpaid salary and unused vacation benefits he has accrued
prior to the date of his termination;

 

(2) pay to Employee within 30 days following his termination of employment with
Adaptec a one-time payment equal to one year of base salary; plus an additional
week of base salary for each year of service beyond three years of service.
Employee’s prior service to the 2006 rehire date will not be considered in
calculating tenure.

 

(3) provide outplacement services on Employee’s behalf through the use of a
company or consultant to be chosen by Employee in an amount not to exceed
$10,000, said payments to be made directly to the outplacement service provider;

 

(4) provide Employee and his legal dependents with coverage under Adaptec’s
health, vision and dental insurance plans pursuant to the terms of the
Consolidated Omnibus Budget And Reconciliation Act (“COBRA”) following the
termination of Employee’s employment with Adaptec. Adaptec agrees to pay the
premiums for those COBRA benefits for the period of one year following the
termination of his employment.

 

(d)           Change of Control:  If within one (1) year of the Change of
Control: 1)A material reduction, without Employee’s consent, of the annual base
and target incentive compensation specified in this letter of agreement; 2) The
failure of the Company’s successor after a Change in Control to assume this
letter of agreement. 3) Employee’s employment is terminated without

 

3

--------------------------------------------------------------------------------


 

cause by the Company 4) if the Employee’s position of responsibility is
substantially changed or 5) if the position relocates to more than 25 additional
commute miles (one way) and the employee elects to be terminated:

 

Upon signing a Separation Agreement and General Release, Employee shall receive
a one-time payment equal to 1 (one) times the annual base pay, 1 (one) times the
targeted bonus, COBRA benefits for 1 (one) year, and outplacement assistance as
noted in (c) (3). Employee will also receive accelerated option vesting as noted
in the Change of Control provisions of the 2004 Equity Incentive Plan. If the
employee has less than one year of service with the Company at time of Change of
Control termination, then Employee will receive the greater of a prorated amount
of (d) or the full payment in the prior section (c) (1- 4) whichever is greater.

 

(e)           Termination at Option of Employee: This Agreement may be
terminated by Employee and Employee has the right to resign his employment with
Employer in his sole discretion at any time. In the event the Employee
terminates his employment at any time for any reason, the Employee shall be
entitled only to the compensation and unused vacation benefits earned by him up
to and including the effective date of his termination, and he shall be entitled
to no further or other compensation, benefits, or severance payments of any
nature or kind.

 

(f)            Return of Adaptec Equipment and Property. At the time of
Employee’s termination of employment with Adaptec, Employee agrees to return to
Adaptec all Adaptec property and equipment, including but not limited to,
computers, printers, computer diskettes, software, files, records, computations,
reports, studies, manuals, notebooks, documents, correspondence, customer lists,
lists of potential customers, and any and all other confidential information or
records and other similar items relating to Adaptec’s business, whether prepared
by Employee or otherwise coming into Employee’s possession.

 

9.             FINAL AND BINDING ARBITRATION:

 

(a)           Final and Binding Arbitration: In the event any controversy or
dispute arises in connection with the validity, construction, application,
enforcement or breach of this Agreement, including any and all claims that the
Employee may have against Adaptec or any of its officers, directors, employees
and/or agents acting in their official capacity or otherwise, and all disputes
and claims Adaptec may have against Employee, shall be submitted and subjected
to final and binding arbitration pursuant to the employment dispute resolution
rules of the American Arbitration Association and the California Arbitration Act
and the parties hereto expressly waive their rights, if any, to have such
matters heard by a court or jury, or administrative agency, whether state or
federal. The claims covered by this Agreement which shall be submitted to final
and binding arbitration include, but are not limited to, claims for breach of
this Agreement, claims for wrongful termination and constructive termination,
including any and all claims for compensation and benefits as called for in
paragraph 8 of this Agreement; claims for wages or other compensation and
benefits due; claims for breach of any contract or covenant (express or
implied); tort claims; claims for discrimination and harassment (including, but
not limited to, race, color, sex, religion, national origin, age, sexual
orientation, marital status, medical condition, family leave, handicap and/or
disability); claims for benefits (except where an employee benefit or pension
plan specifies that its claims procedure shall culminate in an arbitration
procedure different from this one); and claims for violation of any federal,
state or other governmental law, statute, regulation, constitution or ordinance,
with the exception of claims excluded in Paragraph 9(b) below.

 

4

--------------------------------------------------------------------------------


 

(b)           Claims Not Covered By And Excluded From Binding Arbitration: The
parties agree that any claims that the Employee may have for workers’
compensation or unemployment compensation benefits are not subject to final and
binding arbitration. In addition, the parties agree that both parties shall have
the right to seek injunctive relief from a court of competent jurisdiction.

 

(c)           Required Notice Of All Claims and Statute Of Limitations: The
parties agree that the aggrieved party must be given written notice of any claim
to be arbitrated to the other party within the period of time required by the
applicable federal or state statute of limitations. If proper and adequate
notice is not given, then the parties agree that any such claim shall not be
arbitrated and shall be waived and cannot be brought or litigated in any
judicial, arbitral or administrative forum at any time in the future.

 

(d)           Legal Representation: The parties agree that each party to the
arbitration may be represented by an attorney or other representative of their
own choosing.

 

(e)           Arbitration Procedures: The parties agree to abide by the
employment rules and procedures as set forth by the American Arbitration
Association. The arbitration shall take place in Santa Clara County, California.
The arbitrator shall be selected as follows. The party seeking to arbitrate the
dispute shall request a list of seven arbitrators from the American Arbitration
Association, said arbitrators to be knowledgeable and experienced in handling
employment law matters. Each party shall take turns striking one name from the
list, until only one name remains. The party seeking to arbitrate the claim
shall strike the first name from the list.

 

The arbitrator shall apply the substantive law and all applicable remedies of
the state in which the claim arose, or federal law, or both, as applicable to
the claims asserted. The arbitrator, and not any federal, state or local court
or agency, shall have exclusive authority over any dispute relating to the
interpretation, applicability, enforceability, formation or breach of this
Agreement, including but not limited to any claim that any or all part of the
Agreement is void or voidable. The arbitration shall be final and binding upon
the parties. The arbitrator shall have the authority to entertain a motion to
dismiss and/or motion for summary judgment by any party and shall apply the
standards governing such motion under the Federal Rules of Civil Procedure.

 

The parties shall have the right to arrange for and share the cost of a court
reporter to provide a stenographic recording of the arbitration proceedings. At
the close of the arbitration hearing, the parties shall have the right to
prepare and submit post-hearing briefs. The time for filing such a brief shall
be set by the arbitrator.

 

Either party may bring an action in any court of competent jurisdiction to
compel arbitration under this Agreement and to enforce an arbitration award.
Except as otherwise provided in this Agreement, the parties agree that they will
not initiate or prosecute any lawsuit or administrative action (other than an
administrative charge of discrimination) in any way related to any claim covered
by this Agreement.

 

Adaptec shall pay for all fees and costs of the arbitrator as well as for the
cost of the hearing room. Each party shall pay for its own costs and attorneys’
fees, if any, incurred in connection with the arbitration. However, if any party
prevails on a statutory claim which affords the prevailing party attorneys’
fees, the arbitrator may award reasonable attorneys’ fees to the prevailing
party.

 

5

--------------------------------------------------------------------------------


 

This Agreement to arbitrate shall survive the termination of Employee’s
employment. This is the complete agreement of the parties on the subject of
arbitrating disputes.

 

10.           PAYMENT OF TAXES: All payments made to Employee under this
Agreement shall be subject to all applicable federal and state income,
employment and payroll taxes.

 

11.           ENTIRE AGREEMENT: This Agreement supersedes any and all other
agreements or understandings, whether oral, implied or in writing, between the
parties hereto with respect to the subject matters covered herein, and contains
all of the covenants and agreements between the parties with respect to such
matters in their entirety. Each party to this Agreement acknowledges that no
representations, inducements, promises or agreements, orally or otherwise, have
been made by any party, or anyone acting on behalf of any party, which are not
embodied herein, and that no other agreement, statement or promise not contained
in this Agreement shall be valid or binding. Any modification to this Agreement
shall be effective only if it is in writing and signed by Employee and Adaptec’s
CEO.

 

12.           PARTIAL INVALIDITY: If any other provision in this Agreement is
held by a court or arbitrator of competent jurisdiction to be invalid, void or
unenforceable, the remaining provisions shall nevertheless continue in full
force and effect without being impaired or invalidated in any way.

 

13.           APPLICABLE LAW: The laws of the State of California shall govern
this Agreement, notwithstanding conflict of laws.

 

14.           CONFIDENTIALITY: Employee agrees that at all times during his
employment with Adaptec and following his termination he shall maintain as
strictly confidential the existence of, and terms and conditions contained in,
the Agreement, to the fullest extent allowed by law.

 

15.           PREPARATION OF AGREEMENT: Regardless of which party initially
drafted this Agreement, it shall not be construed against any one party, and
shall be construed and enforced as a mutually prepared Agreement.

 

16.           NOTICES: Any notice pursuant to this Agreement shall be deemed
validly given or served if given in writing and delivered personally or ten (10)
calendar days after being sent by U.S. registered or certified mail, return
receipt requested and postage prepaid. In the case of Employee, mailed notices
shall be addressed to him at the home address which he most recently
communicated to Adaptec in writing. In the case of Adaptec, mailed notices shall
be directed and addressed to Chairman and Chief Executive Officer, Adaptec,
Inc., 691 South Milpitas Blvd., Milpitas, CA 95035.

 

17.           CONTINUING OBLIGATIONS: Whether or not Employee’s employment
relationship with Adaptec is terminated, neither Employee nor Adaptec shall be
relieved of the continuing obligations of the covenants contained in this
Agreement.

 

18.           SUCCESSORS: Adaptec shall require any successor or assignee, in
connection with any sale, transfer or other disposition of all or substantially
all of Adaptec’s assets or business, whether by purchase, merger, consolidation
or otherwise, expressly to assume and agree to perform Adaptec’s obligations
under this Agreement in the same manner and to the same

 

6

--------------------------------------------------------------------------------


 

extent that Adaptec would be required to perform if no such succession or
assignment had taken place.

 

19.           EMPLOYEE’S REPRESENTATIONS: Employee represents and warrants that
he is free to enter into this Agreement and to perform each of the terms and
covenants of it. Employee represents and warrants that he is not restricted or
prohibited, contractually or otherwise, from entering into and performing this
Agreement, and his execution and performance of this Agreement is not in
violation or breach of any other agreement between him and any other person or
entity. Employee acknowledges and agrees that he is entering into this Agreement
voluntarily and free of any duress or coercion.

 

ADAPTEC, INC.

 

 

 

 

 

 

 

 

‘Sundi’ Subramanian Sundaresh

 

 

Chief Executive Officer

 

 

 

 

 

Entered into at Milpitas, California,

 

 

this 21st day of March, 2006.

 

 

 

 

 

 

 

 

/s/ Christopher O’Meara

 

 

 

March 21, 2006

 

Christopher O’Meara (signature)

(print name)

(start date)

 

 

 

Entered into at Milpitas, California,

 

 

this 21st day of March, 2006.

 

 

 

7

--------------------------------------------------------------------------------


 

Exhibit A

 

EMPLOYEE PROPRIETARY INFORMATION AGREEMENT

 

As an employee of Adaptec, Inc., its subsidiary or its affiliate (together, the
“Company”) and in consideration of the compensation now and hereafter paid to
me, I agree to the following:

 

1.             Maintain Confidential Information.

 

a.                                       Company Information. I agree at all
times during the term of employment and thereafter to hold in strictest
confidence, not to use, except for the benefit of the Company, or to disclose to
any person, firm or corporation without written authorization of the Company,
any trade secrets, confidential knowledge, data, or other proprietary
information relating to products, processes, know-how, designs, formulas,
developmental or experimental work, discoveries, developments, improvements,
techniques, computer programs, data bases, other original works of authorship,
customer and supplier lists, business plans, programs, sales or financial
information, or other subject matter pertaining to any business of the Company
or any of its clients, consultants, or licensees.

 

b.                                      Former Employer Information. I agree
that I will not, during my employment with the Company, improperly use or
disclose any proprietary information or trade secrets of my former or concurrent
employers or companies, or any other person, and that I will not bring onto the
premises of the Company any unpublished documents or any property belonging to
my former or concurrent employers or companies, or any other person, unless
consented to in writing by said employers, companies, or other person.

 

c.                                       Third Party Information. I recognize
that the Company has received and in the future will receive from third parties
their confidential or proprietary information subject to a duty on the Company’s
part to maintain the confidentiality of such information and to use it only for
certain limited purposes. I agree that I owe the Company and such third parties,
during the term of my employment and thereafter, a duty to hold all such
confidential or proprietary information in the strictest confidence and not to
disclose it to any person, firm, or corporation, except as necessary in carrying
out my work for the Company or such third party (consistent with the Company’s
agreement with such third party) without the express written authorization of
the Company.

 

2.             Retaining and Assigning Inventions and Original Works.

 

a.                                       Inventions and Original Works Retained
by Me. I have listed in Section 8 hereof, descriptions of any and all
inventions, original works of authorship, developments, improvements, and trade
secrets which were made by me prior to my employment with the Company, which
belong to me, which relate to the Company’s proposed business and products, and
which are not assigned to the Company.

 

b.                                      Inventions and Original Works Assigned
to the Company. I agree that I will promptly make full written disclosure to the
Company, will hold in trust for the sole right and benefit of the Company, and
will assign to the Company all my right, title, and interest in and to any and
all inventions, original works of

 

8

--------------------------------------------------------------------------------


 

authorship, developments, improvements, or trade secrets which I may solely or
jointly conceive or develop or reduce to practice, or cause to be conceived or
developed or reduced to practice, during the period of time I am in the
employment of the Company. I recognize, however, that assignment to the Company
under this provision of any invention is subject to Section 2870 of the
California Labor Code which reads as follows:

 

“(a)                            Any provision in an employment agreement which
provides that an employee shall assign, or offer to assign, any of his or her
rights to an invention to his or her employer shall not apply to an invention
that the employee developed entirely on his or her own time without using the
employer’s equipment, supplies, facilities, or trade secret information except
for those inventions that either:

 

(1)                                  Relate at the time of conception or
reduction to practice of the invention to the employer’s business, or actual or
demonstratively anticipated research or development of the employer; or

 

(2)                                  Result from any work performed by the
employee for the employer.

 

“(b)                           To the extent a provision in an employment
agreement purports to require an employee to assign an invention otherwise
excluded from being required to be assigned under subdivision (a), the provision
is against the public policy of this state and unenforceable.”

 

I acknowledge that all original works of authorship which are made by me (solely
or jointly with others) within the scope of my employment and which are
protectible by copyright are “works made for hire,” as the term is defined in
the United States Copyright Act (17 USCA, Section 101).

 

c.                                       Maintenance of Records. I agree to keep
and maintain adequate and current written records of all inventions and original
works of authorship made by me and all work, study and investigation done by me
(solely or jointly with others) during the term of my employment with the
Company. The records will be in the form of notes, sketches, drawings, and any
other format that may be specified by the Company. The records will be available
to and remain the sole property of the Company at all times.

 

d.                                      Inventions Assigned to the United
States. I agree to assign to the United States government, all my right, title,
and interest in and to any and all inventions, original works of authorship,
developments, improvements, or trade secrets whenever such full title is
required to be in the United States by a contract between the Company and the
United States or any of its agencies.

 

e.                                       Obtaining Letters Patent, Copyrights,
and Mask Work Rights. I agree that my obligation to assist the Company or its
nominee to obtain or enforce United States or foreign letters patent,
copyrights, or mask work rights covering inventions, works of authorship, and
mask works, respectively, assigned hereunder to the Company shall continue
beyond the termination of my employment, but the Company shall compensate me at
a reasonable rate for time actually spent by me at the Company’s request on such
assistance. If the

 

9

--------------------------------------------------------------------------------


 

Company is unable because of my mental or physical incapacity or for any reason
to secure my signature to apply for or to pursue any application or enforce any
rights for any United States or foreign letters patent, copyrights, or mask work
rights covering inventions or other rights assigned to the Company, as above,
then I hereby irrevocably designate and appoint the Company and its duly
authorized officers and agents as my agent and attorney in fact, to act for and
on my behalf and stead and to execute and file any such applications and to do
all other lawfully permitted acts to further the prosecution, issuance or
enforcement of letters patent, copyrights, and mask work rights with the same
legal force and effect as if executed by me. I acknowledge that all original
works of authorship which are made by me (solely or jointly with others) within
the scope of my employment and which are protectible by copyright are “works for
hire” as that term is defined in the United States Copyright Act. I hereby waive
and quitclaim to the Company any and all claims of any nature whatsoever, which
I now or may hereafter have infringement of any patents, copyrights, or mask
work rights resulting from any such application assigned hereunder to the
Company.

 

f.                                         Exception to Assignment. I understand
that the provisions of this Agreement requiring assignment to the Company do not
apply to any invention which is exempt from assignment under the provisions of
Section 2870 of the California Labor Code. I will advise the Company promptly in
writing of any inventions, original works of authorship, developments,
improvements, or trade secrets that I believe are exempt from assignment to the
Company based upon the application of Section 2870 of the California Labor Code,
and I will at that time provide to the Company in writing all evidence necessary
to substantiate that belief. I understand that the Company will keep in
confidence and will not disclose to third parties without my consent any
confidential information disclosed in writing to the Company relating to
inventions that are exempt from assignment under the provisions of Section 2870
of the California Labor Code.

 

3.                                       Conflicting Employment. I agree that,
during the term of my employment with the Company, I will not engage in any
other employment, occupation, consulting, or other business activity directly
related to the business in which the Company is now involved or becomes involved
during the term of my employment, nor will I engage in any other activities that
conflict with my obligations to the Company.

 

4.                                       Solicitation of Company Employees. I
agree that while employed by the Company and for one year following the
termination of my employment, I will not disrupt, damage, impair, or interfere
with the business of the Company, or directly or indirectly alone or in concert
with others solicit the services of any Company employee for another employer,
or otherwise induce or attempt to induce such employees to terminate their
employment with Adaptec.

 

5.                                       Company Documents and Property. I agree
that at the time of leaving the employment of the Company, I will deliver to the
Company (and will not keep in my possession or deliver to anyone else) any and
all devices, records, data, notes, reports, proposals, lists, correspondence,
specifications, drawings, blueprints, sketches, materials, equipment, other
documents or property, or reproductions of any aforementioned items belonging to
the Company, its successors or assigns. I further agree that any property
situated on the Company’s premises and owned by the Company, including the
computer information and telecommunications systems (and all information stored
therein), desks, filing cabinets, or other storage or work area is subject to
inspection by Company personnel at any time, with or without notice. In the
event of termination of

 

10

--------------------------------------------------------------------------------


 

my employment, I agree to sign and deliver “Termination Statement” attached
hereto as Exhibit A.

 

6.                                       Representations. I agree to execute any
proper oath or verify any proper document required to carry out the terms of
this Agreement. I represent that my performance of all terms of this Agreement
will not breach any agreement to keep in confidence proprietary information
acquired by me in confidence or in trust prior to my employment by the Company.
I have not entered into, and agree that I will not enter into, any oral or
written agreement in conflict herewith.

 

7.             General Provisions.

 

a.                                       Governing Law. This Agreement will be
governed by the laws of the State of California.

 

b.                                      Entire Agreement. This Agreement sets
forth the entire agreement and understanding between the Company and me relating
to the subject matter herein and merges all prior discussions between us. No
modification of or amendment to this Agreement, or any waiver of any rights
under this Agreement will be effective unless in writing signed by the party to
be charged.Any subsequent change or changes in my duties, salary, or
compensation will not affect the validity or scope of this Agreement.

 

c.                                       Severability. If one or more of the
provisions in this Agreement are deemed void by law, then the remaining
provisions will continue in full force and effect.

 

d.                                      Successors and Assigns. This Agreement
will be binding upon my heirs, executors, administrators, and other legal
representatives and will be for the benefit of the Company, its successors and
its assigns.

 

e.                                       Survival. The provisions of this
Agreement shall survive the termination of my employment and the assignment of
this Agreement by the Company to any successor in interest or other assignee.

 

f.                                         Employment. I agree and understand
that nothing in this Agreement shall confer any right with respect to
continuation of employment by the Company, or shall it interfere in any way with
my right or the Company’s right to terminate my employment at any time, with or
without cause.

 

11

--------------------------------------------------------------------------------


 

8.                                       List of Inventions. Pursuant to Section
2(a) of this Agreement, below is a list of my prior inventions and original
works of authorship.

 

Title

 

Date

 

Brief Description

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

In the event, as a result of my work for the Company, the Company would infringe
any intellectual property right of mine listed in Section 8 hereof, the Company
shall automatically have a royalty free, nonexclusive license throughout the
work including the right to grant and sublicense to the extent necessary to
permit the Company to use and to enjoy all the resulting product of such work of
mine to the fullest extent, unless, prior to initiating any such work, I obtain
the waiver, in writing, of the Company, by an officer of the Company waiving the
Company’s license in such instance.

 

IF NO PRIOR INVENTIONS OR WORKS OF AUTHORSHIP ARE LISTED IN SECTION 8 HEREIN, I
HEREBY AFFIRM THAT THERE ARE NO SUCH INVENTIONS OR ORIGINAL WORKS OF AUTHORSHIP.

 

/s/ Christopher O’Meara

 

 

 

Signature of Employee

 

Name of Employee (typed or printed)

 

 

 

March 21, 2006

 

 

 

Dated

 

 

 

 

 

 

 

 

ACCEPTED AND AGREED:

 

 

 

 

 

Adaptec, Inc.

 

 

 

 

 

 

 

 

By:

 

 

Title:

 

 

 

 

 

Dated:

 

 

 

 

12

--------------------------------------------------------------------------------